UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:July 31, 2011 Item 1. Schedule of Investments. Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS As of July 31, 2011 (Unaudited) Number of Shares Value EXCHANGE TRADED PORTFOLIOS - 41.3% ASSET ALLOCATION - 4.7% Credit Suisse Merger Arbitrage Index ETN*+ $ COMMODITY - 0.1% iShares S&P GSCI Commodity Indexed Trust* DEBT - 13.0% iShares iBoxx $ High Yield Corporate Bond Fund EQUITY - 23.5% Consumer Discretionary Select Sector SPDR Fund Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund Industrial Select Sector SPDR Fund iPath S&P id-Term Futures ETN*+ Materials Select Sector SPDR Fund SPDR S&P MidCap rust Technology Select Sector SPDR Fund Vanguard MSCI Emerging Markets ETF TOTAL EXCHANGE TRADED PORTFOLIOS (Cost $43,076,344) SHORT-TERM INVESTMENTS - 55.8% Fidelity Institutional Money Market Fund, 0.11%+‡ TOTAL SHORT-TERM INVESTMENTS (Cost $58,785,021) TOTAL INVESTMENTS - 97.1% (Cost $101,861,365) $ Other Assets in Excess of Liabilities - 2.9% TOTAL NET ASSETS - 100.0% $ Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS As of July 31, 2011 (Unaudited) * Non-income producing security. + All or a portion of this security is segregated as collateral for swap contracts.Aggregate value of segregated securities were $4,741,277. ‡ The rate is the annualized seven-day yield at period end.The Fidelity Institutional Money Market Fund seeks to obtain as high a level of current income as is consistent with the preservation of principal and liquidity within the limitations prescribed for the fund. ETF - Exchange Traded Fund ETN - Exchange Traded Note See accompanying Notes to Schedule of Investments. Ramius Dynamic Replication Fund SUMMARY OF INVESTMENTS As of July 31, 2011 (Unaudited) Security Type/Sector Percent of Total Net Assets Exchange Traded Portfolios Asset Allocation 4.7% Commodity 0.1% Debt 13.0% Equity 23.5% Total Exchange Traded Portfolios 41.3% Short-Term Investments 55.8% Total Investments 97.1% Other Assets in Excess of Liabilities 2.9% Total Net Assets 100.0% See accompanying Notes to Schedule of Investments. Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS As of July 31, 2011 (Unaudited) Swap Contracts Credit Default Swaps Premium Unrealized Notional Pay/Receive(1) Fixed Expiration Paid Appreciation/ Counterparty Reference Instrument Amount Fixed Rate Rate Date (Received) (Depreciation) Goldman Sachs Markit CDX NA C Investment Grade Series 16 Index Pay 1.00% 6/20/2016 $ ) $ Goldman Sachs Markit LCDX NA C Series 16 Index Receive 6/20/2016 ) Total Credit Default Swaps $ $ ) (1) If Ramius Dynamic Replication Fund (the Fund) is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If the Fund is receiving a fixed rate, the Fund acts as guarantor of the variable instrument. Total Return Swaps Pay/Receive Unrealized # of Shares Notional Total Return on Maturity Appreciation/ Counterparty Reference index Financing Rate(2) or Units Amount Reference Index Date (Depreciation) Barclays BCCFBKLP vs. DJUBS index 1.25% Receive 6/30/2016 $ Barclays BXIIQVUE Index Receive 5/31/2016 ) Barclays BXIITSTP index Receive 7/10/2016 ) Credit Suisse CSVIOEUS Index Receive 6/29/2012 Credit Suisse FXFTERUS Index Receive 6/29/2012 ) Credit Suisse HSGMN index Receive 7/2/2012 ) Societe General SGIXVINC index 1-Month USD-LIBOR plus 0.26% Receive 7/6/2012 ) UBS UBCIV24 index Receive 7/1/2016 ) UBS UBEMACS index Receive 7/1/2016 UBS ULTAESEU Index Receive 7/1/2016 ) UBS ULTARAUX index Receive 7/1/2016 ) Total Total Return Swaps $ ) (2) Financing rate is based upon predetermined notional amounts, which may be a multiple of the number of shares or units disclosed. Ramius Dynamic Replication Fund NOTES TO SCHEDULE OF INVESTMENTS July 31, 2011 (Unaudited) Note 1 – Organization Ramius Dynamic Replication Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective seeks to replicate the returns attributable to: (i) the exposure of the Ramius Custom Actively Managed Composite (the "RCAM Composite") to various markets and (ii) the changes in that market exposure from month to month. The Fund commenced investment operations on July 22, 2010. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading. Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract. Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments. The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction. Finally, the risk exists that losses could exceed amounts disclosed on the Statement of Assets and Liabilities. There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. Ramius Dynamic Replication Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2011 (Unaudited) The Fund had the following futures contracts open at July 31, 2011: Futures Contracts Number of Contracts Long (Short) Description Expiration Date Unrealized Appreciation (Depreciation) 1 Gold 100 Oz. December 2011 $ 66 Euro STOXX 50 September 2011 ) U.S. Treasury 5 Year Note September 2011 ) $ ) (c) Exchange Traded Notes Exchange Traded Notes “ETNs” are debt securities that combine certain aspects of Exchange Traded Funds “ETFs” and bonds.ETNs are not investment companies and thus are not regulated under the 1940 Act.ETNs, like ETFs, are traded on stock exchanges and generally track specified market indices, and their value depends on the performance of the underlying index and the credit rating of the issuer.ETNs may be held to maturity, but unlike bonds there are no periodic interest payments and principal is not protected. (d) Swap Contracts Swap agreements are over-the-counter contracts entered into primarily by institutional investors.In a standard "swap" transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investment or instrument.The gross returns to be exchanged or "swapped" between the parties are generally calculated with respect to a "notional amount" (i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate) in a particular foreign currency, or in a "basket" of swaps or securities or commodities representing a particular index. The Fund may enter into credit default swap agreements to hedge credit and market risk and to gain exposure on individual names and/or baskets of securities.In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations.The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. The Fund may also enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage Ramius Dynamic Replication Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2011 (Unaudited) exposure to specific sectors or industries and to gain exposure to specific markets/countries and to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses.The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. (e) Money Market Investments The Fund invests a significant amount (55.8% as of July 31, 2011) in the Fidelity Institutional Money Market Fund (“FMPXX”).FMPXX Invests in U.S. dollar-denominated money market securities of domestic and foreign issuers rated in the highest category by at least two nationally recognized rating services or by one if only one rating service has rated a security, or, if unrated, determined to be of equivalent quality by Fidelity Management & Research Company, U.S. Government securities and repurchase agreements. FMPXX may invest more than 25% of its total assets in the financial services sector. Note 3 – Federal Income Taxes At July 31, 2011, the cost of securities on a tax basis and gross unrealized appreciation and depreciation of investments for federal income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net appreciation on investments $ Note 4 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Ramius Dynamic Replication Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2011 (Unaudited) · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of January 31, 2011, in valuing the Fund’s assets carried at fair value: Description Level 1 Level 2 Level 3 Total Investments, at Value Exchange Traded Portfolios $ $
